Until 45Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Amendments to Claims
Applicant’s amendments dated 5/11/2021 have been entered. Claims 1, 7, and 8 have been amended. Claims 5 and 6 stand cancelled. This leaves claims 1-4 and 7-10 currently pending and active.
The rejection below has been updated to reflect the amendments to the claims.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-5 and 7-10 are rejected under 35 U.S.C. 103 as being unpatentable over Afshari (US 2012/0328841).
Regarding claims 1 and 4, Afshari teaches an air-permeable and waterproof multi-layer (Afshari para 2-4) article comprising a non-woven fibrous substrate (item 14) (“buffering air-Afshari para 71), a first microporous breathable film (layer 16 )(“first scratch-protective combining layer”) of a polyolefin or polyester blended with an elastomer e.g. natural rubber, ethylene alpha olefin rubber (EPM), ethylene alpha olefin diene monomer rubber (EPDM), styrene-isoprene-styrene (SIS) copolymers, styrene-butadiene-styrene (SBS) copolymers, styrene-ethylene-butylene-styrene (SEBS) copolymers, thermoplastic olefin (Afshari para 57), and polyolefins (Afshari para 45), and a second film layer (layer 12) (“second scratch-protective combining layer”) of a breathable polymer which may or may not have pores (Afshari para 59) and may comprise an olefin (Afshari para 67) and the same or similar components, which would include elastomers, of layer 16 (Afshari para 63, 67). It is further noted that as the materials of layers 12 and 16 are the same as those claimed for the first and second combining layers, they would be expected to intrinsically provide at least some degree of scratch-protective behavior to the laminate. Finally, it is noted that as the claim is presently phrased, the first scratch protective combining layer (Afshari’s layer 16) and the second scratch protective combining layer (Afshari’s layer 12) are laminated respectively (16 then 12) on the non-woven substrate (Afshari’s layer 14), yielding a laminate ordering of 14-16-12 (e.g. Afshari fig. 1). Afshari further teaches that each individual layers may be treated to promote adhesion (Afshari para 103), and may therefore be considered ‘fiber adhesive’. As such, the laminate of Afshari has a first and second layer where the first layer is both ‘fiber adhesive’ and microporous (Afshari para 103, 43) and the second layer is at least ‘fiber adhesive’ (Afshari para 103)
Regarding claim 2, Afshari teaches the waterproof, vapor permeable laminate as above for claim 1. Afshari further teaches that the non-woven fabric may be spunlaced, spunbonded, meltblown, carded, through-air bonded, and/or calendared (Afshari para 76).
Regarding claim 3, Afshari teaches the waterproof, vapor permeable laminate as above for claim 1. Afshari further teaches that the laminate may be embossed, such as to increase surface area (Afshari para 90) and may thus be said to increase the ‘versatility’ of the laminate.
Regarding claims 7 and 8, Afshari teaches the waterproof, vapor permeable laminate as above for claim 1. Afshari further teaches that each of the film layers 12 and 16 may have inorganic fillers, such as glass powder and solid flame retardants (Afshari para 102).
Regarding claim 9, Afshari teaches the waterproof, vapor permeable laminate as above for claim 1. Afshari further teaches that the MVT of the multilayer article should be at least about 100 g/m2/day (Afshari para 92).  Prior art which teaches a range within, overlapping, or touching the claimed range anticipates if the prior art range discloses the claimed range with sufficient specificity, see MPEP 2131.03.
Regarding claim 10, Afshari teaches the waterproof, vapor permeable laminate as above for claim 1. Afshari further teaches that the hydrostatic pressure of the multilayer article should be about 55 cm (550 mm) to about 400 cm (4000 mm) (Afshari para). Prior art which teaches a range within, overlapping, or touching the claimed range anticipates if the prior art range discloses the claimed range with sufficient specificity, see MPEP 2131.03.

Response to Arguments
Applicant's arguments filed 5/11/21 have been fully considered but they are not persuasive.
Applicant argues on page 4 that the layer ordering of Afshari does not meet the claimed layer ordering. However, Applicant does not provide any explanation of how or why the layer ordering of Afshari does not meet the claim. The claim requires the first and second scratch protective layers to be on the buffering layer.  The order could be buffering, first, second; buffering, second, first; or first, buffering, second. Each of those embodiments includes a first and second scratch protective layer laminate don a surface of the buffering layer. As such, this argument is unpersuasive.
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., seamless joins when folded) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA B FIGG whose telephone number is (571)272-9882.  The examiner can normally be reached on M-Th 9a-6p Central.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frank Vineis can be reached on (571) 270-1547.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 

/L.B.F/Examiner, Art Unit 1781                                                                                                                                                                                                        7/3/21


/FRANK J VINEIS/Supervisory Patent Examiner, Art Unit 1781